PER CURIAM:
Ernest Edward Johnson appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 1:99-cr-00034-CCB-1 (D.Md. Oct. 15, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED